Citation Nr: 0726941	
Decision Date: 08/29/07    Archive Date: 09/11/07

DOCKET NO.  04-15 104	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  For the period prior to August 8, 2005, a rating in 
excess of 30 percent for residuals of hemothorax. 

2.  For the period beginning August 8, 2005, a rating in 
excess of 60 percent for residuals of hemothorax. 

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel
INTRODUCTION

The veteran had active duty from April 1966 to May 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions in May 2003, which inter alia, 
denied entitlement to TDIU, and September 2003, which 
continued the disability rating for residuals of hemothorax 
as 20 percent disabling.  Then in a November 2004 rating 
decision, the RO increased the veteran's residuals of 
hemothorax to 30 percent disabling effective May 28, 2003.  
Subsequently, the RO increased the lung disability rating to 
60 percent disabling effective August 8, 2005 in an October 
2005 rating decision.  

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period prior to August 8, 2005, the veteran has 
not been shown to have FEV-1 of 40 to 55 percent predicted, 
FEV-1/FVC of 40 to 55 percent, DLCO (SB) of 40 to 55 percent 
predicted, or maximum oxygen consumption of 15 to 20 
ml/kg/min. 

2.  For the period beginning August 8, 2005, the veteran has 
not been shown to have FEV-1 less than 40 percent of 
predicted value, or FEV-1/FVC less than 40 percent, or DLCO 
(SB) less than 40-percent predicted, maximum exercise 
capacity less than 15 ml/kg/min oxygen consumption, cor 
pulmonale, right ventricular hypertrophy, pulmonary 
hypertension, an episode of acute respiratory failure, or 
requiring outpatient oxygen therapy.




CONCLUSIONS OF LAW

1.  For the period prior to August 8, 2005, the criteria for 
a rating in excess of 30 percent for residuals of hemothorax 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.20, 4.27, Diagnostic Code (DC) 6843. 
  

2.  For the period beginning August 8, 2005, the criteria for 
a rating a rating in excess of 60 percent for residuals of 
hemothorax have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.20, 4.27, DC 6843.   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in April 2003 and March 
2005.  The RO specifically informed the veteran of the 
evidence required to substantiate his claims, the information 
required from him to enable VA to obtain evidence on his 
behalf, the assistance that VA would provide to obtain 
evidence on his behalf, that he should submit such evidence 
or provide VA with the information necessary for VA to obtain 
such evidence on his behalf, and to submit any evidence in 
his possession pertaining to his claims.  Therefore, the 
Board finds that he was provided with the notice required by 
the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claims has been obtained.  The record before the Board 
contains medical records and VA examination reports.  The 
Board notes the veteran's representative contention in its 
informal hearing brief that the veteran's service connected 
disabilities have worsened and that the ratings do not 
accurately reflect the current symptomatology.  However, 
there is no indication nor does the representative maintain 
that the most recent VA examination afforded to the veteran 
does not reflect his current lung disability.   Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to the claims.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  In light of the Board's denial of 
the appellant's claims, no effective dates will be assigned, 
so there can be no possibility of any prejudice to the 
appellant under the holding in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  For the above reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the issues discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also 38 C.F.R. § 20.1102 (2006) (harmless error).
Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.  If an unlisted condition is encountered, it is rated 
under a closely related disease or injury in which the 
functions affected, the anatomical localization, and the 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

The regulations do not give past medical reports precedence 
over current findings. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2.

The veteran's lung disability has been rated 30 percent 
disabling under DC 6899-6843 prior to August 8, 2005 and 
thereafter 60 percent disabling.  Hyphenated diagnostic codes 
are used when a rating under one diagnostic code requires use 
of an additional diagnostic code to identify the basis for 
the evaluation assigned; the additional code is shown after 
the hyphen.  38 C.F.R. § 4.27.  When an unlisted disease, 
injury, or residual condition is encountered, requiring 
rating by analogy, the diagnostic code number will be "built-
up" as follows: the first two digits will be selected from 
that part of the schedule most closely identifying the part, 
or system of the body involved, in this case, restrictive 
lung disease, and the last two digits will be "99" for all 
unlisted conditions.  Then, the disability is rated by 
analogy under a diagnostic code for a closely related 
disability that affects the same anatomical functions and has 
closely analogous symptomatology.  See 38 C.F.R. 
§§ 4.20, 4.27.  In this case, the RO has determined that the 
diagnostic code most analogous to the veteran's lung 
disability is DC 6843, which pertains to traumatic chest wall 
defect, pneumothorax, hernia, etc. 

Under DC 6843, a  30 percent rating is assigned where 
pulmonary function testing reveals FEV-1 of 56 to 70 percent 
predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 
56 to 65 percent predicted.  38 C.F.R. § 4.97, DC 6843.  A 60 
percent rating is assigned where pulmonary function testing 
reveals FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 
40 to 55 percent, or; DLCO (SB) of 40 to 55 percent 
predicted, or; maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit).  Id.  A 100 percent 
rating is assigned where FEV-1 is less than 40 percent of 
predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO 
(SB) less than 40-percent predicted, or; maximum exercise 
capacity less than 15 ml/kg/min oxygen consumption (with 
cardiac or respiratory limitation), or; cor pulmonale (right 
heart failure), or; right ventricular hypertrophy, or; 
pulmonary hypertension (shown by Echo or cardiac 
catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy.  Id.   Note 
(1) for DC 6843 provides that a 100-percent rating shall be 
assigned for pleurisy with empyema, with or without 
pleurocutaneous fistula, until resolved.  Note (2) provides 
that following episodes of total spontaneous pneumothorax, a 
rating of 100 percent shall be assigned as of the date of 
hospital admission and shall continue for three months from 
the first day of the month after hospital discharge.  Note 
(3) adds that gunshot wounds of the pleural cavity with 
bullet or missile retained in the lung, pain or discomfort on 
exertion, or with scattered rales or some limitation of 
excursion of diaphragm or of lower chest expansion shall be 
rated at least 20-percent disabling.

1.  Prior to August 8, 2005

The veteran is rated as 30 percent disabling and seeks a 
higher rating.  On VA examination in June 2004, the veteran's 
lungs were clear to percussion and auscultation with a normal 
fascicular murmur with intact tactile and vocal fremitus.  
The chest area showed healed surgical scars.  The examination 
report noted that pulmonary function test earlier that month 
demonstrated FEV-1 of 64.8 percent predicted result.  The 
examiner noted that there was a moderate ventilatory defect 
with no air flow on occasion.  The veteran also had a mild 
restrictive movement ventilatory defect with a decreased 
expiratory reserve volume suggestive of abdominal obesity as 
a contributing factor and mild reduced transfer factor for 
carbon monoxide.  Arterial blood gas at rest on room air 
revealed mild hypoxemia.  The diagnosis was hemothorax 
residual to shrapnel wound, mild restrictive ventilatory 
defect.  

Private medical records dated from July 2003 to April 2003 
noted normal diaphragmatic excursion without intercostal 
retractions or use of accessory muscles of respiration.  
Ausculation of lungs revealed bronchial breath sounds without 
rales, rhonchi or wheezes; no pleural friction rubs were 
appreciated.  

A VA heart examination report dated in February 2005 noted 
that lungs were clear to auscultation and the heart had a 
regular rate and rhythm, and the EKG showed paced rhythm.  A 
chest x-ray showed cardiomegaly without acute cardiac 
decompensation and without evidence of infiltrate or masses.  
The diagnoses were cardiomyopathy, hypertension, and 
hyperlipidemia.  The objective findings did not match any of 
the criteria for a higher evaluation.  

Thus, based on the evidence, a rating in excess of 30 percent 
is not warranted for residuals of hemothorax for the period 
prior to August 8, 2005. 

As the preponderance of the evidence is against the veteran's 
claim for an increased disability rating, the benefit-of-the-
doubt rule is inapplicable, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

2.  Beginning August 8, 2005

The veteran seeks a rating in excess of 60 percent for 
residuals of hemothorax for the period of August 8, 2005.  On 
VA examination in August 2005, the examiner noted that the 
lungs were clear to auscultation bilaterally.  There was no 
consolidation on percussion but the veteran was significantly 
obese making it difficult to assess.  The heart exhibited 
regular rate and rhythm with no murmur, rub, or gallop.   

On VA pulmonary function testing in August 2005, FEV-l was 55 
percent of predicted value, FEV-1/FVC was 80 percent, and 
DLCO was 68 percent predicted.  The accompanying examination 
report noted that pulmonary function tests showed moderately 
restrictive ventilatory defect, "very low ERV suggest[ing] 
obesity as a factor and restrictive deficits," no airflow 
limitation which was not improved with inhaled 
bronchodilators, and mildly reduced transfer factor for 
carbon monoxide.  Arterial blood bases revealed mild 
hypoxemia for age and metabolic acidosis.  The diagnosis was 
moderate restrictive ventilatory defect, likely due to 
combination of the veteran's obesity and history of 
hemothorax. 

The FEV-1 value barely meets the minimum criteria for a 60 
percent rating.  No other criteria for a 60 percent rating 
and certainly none for that of a higher evaluation are met or 
nearly approximated.  It has been suggested that some of the 
decreased pulmonary function is due to a factor other than 
the service-connected pulmonary disability, but the Board 
will not disturb the 60 percent rating.  

Based on the evidence, a rating in excess of 60 percent is 
not warranted for residuals of hemothorax for the period 
beginning August 8, 2005.

As the preponderance of the evidence is against the veteran's 
claim for an increased disability rating, the benefit-of-the-
doubt rule is inapplicable, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

3.  Extrascheuldar Rating

Finally, there is no evidence that the veteran has been 
hospitalized due to his lung disability.  While his heart 
disability prevents him from working, there is no objective 
evidence that his lung disability results in an unusual 
interference in his ability to work that is outside the scope 
of the rating criteria.  In any case, the existing schedular 
rating is already based upon the average impairment of 
earning capacity, and is intended to be considered from the 
point of view of the veteran working or seeking work.  A 
referral for consideration of an extraschedular rating for 
right knee disability is not warranted.  38 C.F.R. § 3.321 
(b)(1).






ORDER

For the period prior to August 8, 2005, a rating in excess of 
30 percent for residuals of hemothorax is denied. 

For the period beginning August 8, 2005, a rating in excess 
of 60 percent for residuals of hemothorax is denied. 


REMAND

The representative points out that the veteran has not 
received a general medical examination to determine the 
extent his service-connected disabilities affect his ability 
to work.  The Board finds that such an examination may be 
helpful in adjudicating the claim for TDIU.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should schedule a VA examination 
to determine the extent that the 
service-connected residuals of 
hemothorax; wounds affecting Muscle 
Group(s) XI (bilateral), XIV 
(bilateral), XIX and XXIII; left arm 
wound and perforated ear drum affect 
the veteran's ability to pursue gainful 
employment.  The claims folder should 
be made available for review prior to 
the examination.  The examiner is asked 
to provide reasons for any conclusions 
reached.   

2.	The RO should re-adjudicate the 
veteran's claim for entitlement to TDIU 
due to his service connected 
disabilities.  If the benefit sought is 
not granted, the veteran and his 
representative should be furnished with 
a supplemental statement of the case 
and be afforded an opportunity to 
respond before the record is returned 
to the Board for further review.

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2006).  The appellant has 
the right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


